This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0146


                            Willie James Patterson, petitioner,
                                       Appellant,

                                            vs.

                                   State of Minnesota,
                                      Respondent.


                                 Filed August 25, 2014
                                       Affirmed
                                   Bjorkman, Judge


                             Hennepin County District Court
                               File No. 27-CR-11-30153

Willie James Patterson, Faribault, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Lee W. Barry, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

         Considered and decided by Larkin, Presiding Judge; Bjorkman, Judge; and Smith,

Judge.
                        UNPUBLISHED OPINION

BJORKMAN, Judge

      Appellant challenges the denial of his postconviction petition, arguing that his

claims are not Knaffla-barred and that he was denied effective assistance of appellate

counsel. We affirm.

                                        FACTS

      In 2011, appellant Willie James Patterson was convicted of first-, second-, and

third-degree assault. We affirmed Patterson’s convictions on direct appeal. State v.

Patterson, No. A12-0476 (Minn. App. Mar. 4, 2013), review denied (Minn. May 29,

2013). On August 16, 2013, he petitioned for postconviction relief. The district court

denied his petition, concluding that some of his claims are barred by Knaffla and that his

other arguments lack merit. Patterson appeals.

                                    DECISION

      We review the denial of a petition for postconviction relief for an abuse of

discretion. Leake v. State, 737 N.W.2d 531, 535 (Minn. 2007). We review issues of law

de novo but will not reverse findings of fact unless they are clearly erroneous. Riley v.

State, 819 N.W.2d 162, 167 (Minn. 2012).

I.    The district court did not abuse its discretion by concluding Patterson’s
      evidentiary claims are barred by Knaffla.

      A defendant is entitled to one “review by an appellate or postconviction court.”

McDonough v. State, 675 N.W.2d 53, 57 (Minn. 2004).              Postconviction relief is

procedurally barred as to claims raised or known but not raised in a direct appeal or a



                                            2
previous postconviction petition. State v. Knaffla, 309 Minn. 246, 253, 243 N.W.2d 737,

741 (1976). But the Knaffla rule does not apply: “(1) if a novel legal issue is presented,

or (2) if the interests of justice require review.” Powers v. State, 731 N.W.2d 499, 502

(Minn. 2007).

       Patterson argues his claims are not Knaffla-barred. We are not persuaded. The

postconviction petition alleges that the district court was partial and made evidentiary

errors at trial; the state violated discovery rules, destroyed evidence, engaged in improper

direct examination of the victim at trial, and refused to correct their witness’s false trial

testimony; and his due-process rights were violated when a witness testified without

Patterson present. All of these claims were either raised on direct appeal or known by

Patterson at the time of appeal and not raised. And Patterson does not assert that either of

the exceptions to the Knaffla rule applies. Accordingly, the district court did not abuse its

discretion by determining that these claims are Knaffla-barred.

II.    Patterson was not denied effective assistance of appellate counsel.

       Ineffective-assistance-of-counsel claims involve mixed questions of law and fact,

which we review de novo. Carney v. State, 692 N.W.2d 888, 890-91 (Minn. 2005).1 To

establish ineffective assistance of counsel, the appellant must show that “(1) his counsel’s

performance fell below an objective standard of reasonableness, and (2) that a reasonable

probability exists that, but for his counsel’s unprofessional errors, the result of the




1
  Ineffective-assistance-of-appellate-counsel claims are not barred by Knaffla, because
they cannot be raised on direct appeal. See Leake, 737 N.W.2d at 536.

                                             3
proceedings would have been different.” State v. Nissalke, 801 N.W.2d 82, 111 (Minn.

2011).

         Patterson argues that his appellate counsel was ineffective because he (1) had a

conflict of interest that prevented him from raising certain claims and (2) should have

raised ineffective assistance of trial counsel.2 The purported conflict of interest arises

from the fact that both his trial and appellate counsel are members of the Hennepin

County Public Defender’s Office. Patterson advances several other reasons why his

appellate counsel was ineffective, but because he did not present those arguments to the

district court, we will not consider them. See Roby v. State, 547 N.W.2d 354, 357 (Minn.

1996).

         Conflict of Interest

         The Sixth Amendment entitles a criminal defendant to effective assistance of

counsel, including the right to “representation that is free from conflicts of interest.”

Wood v. Georgia, 450 U.S. 261, 271, 101 S. Ct. 1097, 1103 (1981). To establish a Sixth

Amendment violation, an appellant who, like Patterson, did not object to the purported

conflict of interest must “demonstrate that an actual conflict of interest adversely affected

his lawyer’s performance.” See Cuyler v. Sullivan, 446 U.S. 335, 348, 100 S. Ct. 1708,

1718 (1980).


2
   Patterson also argues his appellate counsel was ineffective because he brought
Patterson’s claims through a direct appeal instead of a postconviction petition. Whether
to bring a postconviction petition versus a direct appeal is a matter of strategy, which we
generally will not review. Cf. State v. Rosillo, 281 N.W.2d 877, 879 (Minn. 1979). And
Patterson does not demonstrate that his appellate counsel’s decision to pursue a direct
appeal instead of a postconviction petition prejudiced the outcome of his appeal.

                                             4
       Patterson has made no showing of an actual conflict of interest. There is no rule

of professional responsibility that prevents different lawyers from the same office from

representing a defendant at trial and on appeal. Rule 1.7 states that a conflict exists if

there is a “significant risk that the representation of one or more clients will be materially

limited by the lawyer’s responsibilities to another client, a former client or a third person,

or by a personal interest of the lawyer.” Minn. R. Prof. Conduct 1.7(a)(2). Patterson

cites no Minnesota caselaw holding that it is against a lawyer’s personal interest to

represent a client on appeal because the client was represented by a different lawyer from

the same office at trial. Moreover, Patterson cannot establish that any conflict adversely

affected his counsel’s performance because, as discussed below, Patterson’s ineffective-

assistance-of-trial-counsel claims lack merit.

       Failure to raise ineffective assistance of trial counsel

       When appellate counsel’s effectiveness is challenged based on failure to raise an

ineffective-assistance-of-trial-counsel claim, the appellant must first show that trial

counsel was ineffective. Fields v. State, 733 N.W.2d 465, 468 (Minn. 2007). Appellate

counsel is not obligated to argue ineffective assistance of trial counsel if the claim has no

merit. Williams v. State, 764 N.W.2d 21, 31-32 (Minn. 2009). To establish ineffective

assistance of trial counsel, the appellant must prove that counsel’s performance “fell

below an objective standard of reasonableness” and “a reasonable probability exists that

the outcome would have been different but for counsel’s errors.” Id. at 29. We presume

that trial counsel’s performance was reasonable and defer with respect to matters of trial

strategy. Schneider v. State, 725 N.W.2d 516, 521 (Minn. 2007).


                                              5
       Patterson first contends his trial counsel was ineffective because she did not:

conduct sufficient investigation, properly object to testimony or properly cross-examine

witnesses, move to disqualify the district court judge, seek to admit evidence that

someone other than Patterson committed the crime, and seek discovery that the state

refused to turn over. We are not persuaded. All of these assertions of error challenge his

counsel’s trial strategy, which we generally do not review. Opsahl v. State, 677 N.W.2d

414, 421 (Minn. 2004).

       Patterson next argues his trial counsel did not consult with him and was “in

concert for the court and state.” These bald assertions are unavailing. Two lawyers

attended hearings, brought several motions on his behalf, and represented him at trial.

Patterson expressly acknowledged that he had an opportunity to consult with his counsel

about various trial issues. And he cites no evidence demonstrating how his counsel acted

against his interests.

       Finally, Patterson argues that his trial counsel improperly conceded his guilt when

she acknowledged during her closing argument that the victim had been stabbed. The

victim testified about the injury and the stab wounds are visible in photographs admitted

in evidence. Counsel’s statements do not admit that Patterson was the person who

stabbed the victim.      Rather, the statements were made in the context of counsel’s

argument that the stabbing injury did not constitute great bodily harm or substantial

bodily harm required to prove the charged offense.

       Even if trial counsel’s performance fell below an objective standard of

reasonableness, which it does not, Patterson does not demonstrate that the result of his


                                            6
trial would have been different but for his trial counsel’s alleged deficiencies. In sum,

Patterson’s ineffective-assistance-of-appellate-counsel claim fails because he did not

establish his counsel had a conflict of interest or failed to raise a meritorious ineffective-

assistance-of-trial-counsel claim.    The district court did not abuse its discretion by

denying his petition for postconviction relief.

       Affirmed.




                                              7